 1   STEVEN G. KALAR
     Federal Public Defender
 2   HANNI M. FAKHOURY
     Assistant Federal Public Defender
 3   1301 Clay Street, Suite 1350N
     Oakland, CA 94612
 4
     Telephone: (510) 637-3500
 5   Facsimile: (510) 637-3507
     Email:       Hanni_Fakhoury@fd.org
 6

 7   Attorneys for Laron Johnson

 8

 9                                 IN THE UNITED STATES DISTRICT COURT
10                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
11                                           OAKLAND DIVISION
12

13    UNITED STATES OF AMERICA,                              Case Nos.: CR 18-602-JST
                                                                        CR 09-612-JST
14                    Plaintiff,
                                                             STIPULATION AND [PROPOSED]
15            v.                                             ORDER TO CONTINUE STATUS
                                                             HEARING AND EXCLUDE TIME
16    LARON JOHNSON                                          UNDER THE SPEEDY TRIAL ACT
17                    Defendant.                             Court:          Courtroom 2, 4th Floor
18                                                           Hearing Date:   January 25, 2019
                                                             Hearing Time:   9:30 a.m.
19
20         Mr. Johnson currently has two cases before this Court: a new criminal indictment in case 18-
21   602, filed on December 13, 2018, and a pending Form 12 petition alleging violations of Mr.
22   Johnson’s supervised release in case 09-612. The new indictment (18-602) is set for a status hearing
23   before this Court on January 25, 2019. The supervised release violation case (09-612) is set for a
24   status hearing on January 31, 2019, before the Honorable Kandis A. Westmore. The parties are
25   discussing a potential joint resolution to both the new indictment and the supervised release violation,
26   and need additional time to finalize the terms of a plea agreement. Thus the parties request this Court
27   continue the status hearing in the new indictment (18-602) set for January 25, 2019 to February 15,
28   2019 at 9:30 a.m. The parties also request this Court vacate the January 31, 2019 status hearing on

     STIPULATION AND [PROPOSED] ORDER TO CONTINUE STATUS HEARING
     JOHNSON, CR 18-602-JST, 09-612-JST
                                                         1
 1   Judge Westmore’s calendar in the violation case (09-612) and set a status hearing on the violation
 2   before this Court on February 15, 2019.
 3         The parties also request this Court exclude time under the Speedy Trial Act, between January
 4   25, 2019 and February 15, 2019, to allow for the effective preparation of counsel and continuity of
 5   counsel, taking into account the exercise of due diligence, as defense counsel continued to investigate
 6   the case, review the evidence with his client and consult with his client and negotiate the terms of a
 7   plea agreement with the government. If the parties reach a plea agreement, time can also be excluded
 8   under 18 U.S.C. § 3161(h)(1)(G) as the Court considers the proposed plea agreement.
 9         Finally, if the parties reach the terms of a plea agreement with enough time to provide a copy of
10   the plea agreement for the Court’s review, they will file a stipulation seeking to convert the February
11   15, 2019 status conference into a change of plea hearing.
12
      IT IS SO STIPULATED.
13

14    Dated:     January 24, 2019                            DAVID L. ANDERSON
                                                             United States Attorney
15                                                           Northern District of California
16                                                                     /S
17                                                           THOMAS R. GREEN
                                                             Assistant United States Attorney
18

19
      Dated:     January 24, 2019                            STEVEN G. KALAR
20
                                                             Federal Public Defender
21                                                           Northern District of California

22                                                                     /S
                                                             HANNI M. FAKHOURY
23                                                           Assistant Federal Public Defender
24

25

26
27

28

     STIPULATION AND [PROPOSED] ORDER TO CONTINUE STATUS HEARING
     JOHNSON, CR 18-602-JST, 09-612-JST
                                                         2
 1

 2                                          [PROPOSED] ORDER
 3         Based on the reasons provided in the stipulation of the parties above, the Court hereby finds:
 4         1.      The defendant and defense counsel need additional time to discuss the case and the
 5   evidence and the parties need additional time to finalize a potential resolution of the case;
 6         2.      These tasks are necessary for the defense preparation of the case and the failure to grant
 7   the requested continuance would unreasonably deny counsel for defendant the reasonable time
 8   necessary for effective preparation, taking into account the exercise of due diligence; and
 9         3.      The ends of justice served by this continuance outweigh the best interest of the public
10   and the defendant in a speedy trial.
11         Based on these findings, IT IS HEREBY ORDERED
12         1.      The status hearing set for January 25, 2019 at 9:30 a.m. in 18-602-JST before this Court
13   be vacated and reset for February 15, 2019 at 9:30 a.m. in the Oakland courthouse;
14         2.      The status hearing set for January 31, 2019 at 9:30 a.m. in 09-612-JST before the
15   Honorable Kandis A. Westmore be vacated and reset for February 15, 2019 at 9:30 a.m. before this
16   Court in the Oakland courthouse; and
17         3.      Time is excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A) and (B)(iv),
18   from January 25, 2019 through February 15, 2019.
19
20

21   IT IS SO ORDERED.
22

23   DATED: January 24, 2019                      _________________________________________
                                                  HONORABLE JON S. TIGAR
24                                                United States District Judge
25

26
27

28

     STIPULATION AND [PROPOSED] ORDER TO CONTINUE STATUS HEARING
     JOHNSON, CR 18-602-JST, 09-612-JST
                                                         3
